[Cite as Devito v. Devito, 2022-Ohio-2563.]




                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 ELIZABETH A. CROSS DEVITO,                   :   APPEAL NO. C-210523
                                                  TRIAL NO. DR-1901095
           Plaintiff-Appellee,                :

     vs.                                      :
                                                      O P I N I O N.
 RICHARD L. DEVITO,                           :

           Defendant-Appellant.               :




Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
             Division

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Case Remanded

Date of Judgment Entry on Appeal: July 27, 2022




Aaron J. Manter, for Plaintiff-Appellee,

Andrew G. Ice, for Defendant-Appellant.
                    OHIO FIRST DISTRICT COURT OF APPEALS


BOCK, Judge.

       {¶1}    Defendant-appellant Richard L. Devito (“Husband”) appeals the

domestic relations court’s entry granting plaintiff-appellee Elizabeth A. Cross Devito

(“Wife”) a divorce. Husband challenges the parenting-time order and distributive

award in the divorce decree. For the following reasons, we affirm the domestic

relations court’s judgment in part, reverse it in part, and remand the case for further

proceedings consistent with this opinion.

                            I.      Facts and Procedure

       {¶2}    Wife and Husband were married on October 10, 2014. The following

year, Wife gave birth to their daughter. But in 2016, Husband was arrested and jailed

for producing child pornography. Two years later, he pleaded guilty to one count of

producing child pornography. See United States v. DeVito, S.D.Ohio Nos. 1:16-CR-115

and 1:121-CV-093, 2021 U.S. Dist. LEXIS 201884 (Oct. 19, 2021).

       {¶3}    In 2019, the federal trial court sentenced Husband to a 30-year term of

incarceration in a federal prison in South Carolina. Id. That year, Wife filed for divorce.

In 2021, the magistrate held a hearing to determine the division of property and

parental rights. The evidence consisted of financial documents, text messages, letters

from Husband to Wife, and testimony from Wife, Husband, and Husband’s mother.

                                  Magistrate’s Decision

       {¶4}    In her decision with findings of fact and conclusions of law, the

magistrate explained, “The division of property is not equal but is an equitable division

given * * * that [Husband] * * * is serving 360 months in a federal prison and will not

be in a position to maintain employment, earn income or help support” the parties’

child. In addition, Wife was “entitled to a distributive award due to [Husband’s]

criminal actions that lead [sic] him to be incarcerated in prison for 360 months.” While
                                             2
                    OHIO FIRST DISTRICT COURT OF APPEALS


the magistrate found that Husband had insufficient income to support their daughter,

he had “other assets, including his retirement accounts.” The magistrate determined

that Husband “would have been available to pay support and $923.56 for 201 months”

for a total of $185,635.56 if he were not incarcerated.

       {¶5}   The magistrate awarded Husband an “F350 Truck” and his inheritance

from his deceased father’s estate—interest in real property and a boat. The magistrate

designated the 2017 Ford Explorer as Wife’s separate property. And Wife was awarded

her current residential property. The magistrate found that Husband received

$10,275.32 from Wife and was responsible for $25,899.56 worth of “marital debts and

expenses” related to their daughter. Thus, the magistrate awarded Wife $28,546.72

“currently on deposit in [Wife]’s name” free and clear of any claim of Husband.

       {¶6}   Next, the magistrate identified five retirement accounts. The magistrate

found that “[Wife] has the following retirement accounts”: a Fidelity Investment Stock

Plan, a U.S. Bank Pension Account, and a U.S. Bank 401(k) Savings Plan. In addition,

the magistrate found that “[Husband] has the following retirement accounts”: a

Linamar Holdings 401(k) Savings and a PNC Bank IRA. The magistrate awarded Wife

“the entirety of the retirement plans and investment accounts, including any separate

property portion, free and clear of any claim of [Husband].”

       {¶7}   Turning to child custody and parenting time, the magistrate designated

Wife the residential parent and legal custodian of their daughter and ordered:

“[Husband] shall have in-person visitation with their child at [Wife]’s discretion and

shall have phone contact with their child at [Wife]’s discretion.” The magistrate made

detailed findings under the relevant parenting-time factors listed in R.C. 3109.051(D).

The magistrate concluded that it was in the child’s best interest not to require her to

visit Husband in prison, and that “any contact between [Husband] and [his daughter]
                                          3
                    OHIO FIRST DISTRICT COURT OF APPEALS


take place in the presence and under the supervision of [Wife].”

       {¶8}   The magistrate found that Husband’s incarceration in a federal prison

in South Carolina limited his relationship and interactions with his daughter. See R.C.

3109.051(D)(1)-(3). At the time, their five-year-old daughter was “well-adjusted” to

life with Wife. See R.C. 3109.051(D)(4)-(5). In addition, Husband was convicted for an

offense involving abused children, and Wife believed unsupervised contact between

Husband and their daughter posed a risk to their daughter’s health and safety. See R.C.

3109.051(D)(7) and (11). The magistrate found that Husband lacked an

“understanding of the seriousness of his own behaviors and conduct” and

demonstrated an “unwillingness to take responsibility for his actions.” See R.C.

3109.051(D)(9) and (16). Further, the magistrate found that Wife had a history of

ensuring Husband access to their daughter. See R.C. 3109.051(D)(10).

       {¶9}   Wife and Husband filed objections to the magistrate’s decision. The

domestic relations court denied Husband’s objections, sustained Wife’s objection, and

adopted the magistrate’s decision with a modification. The domestic relations court

stated, “Under no circumstance must the child be forced to communicate with

[Husband], especially at a set time or unsupervised, given the nature of [Husband]’s

incarceration.” The domestic relations court identified a Best Buy 401(k) plan in

Husband’s name and awarded Wife “the entirety of the retirement plan free and clear

of any claim of [Husband].”

       {¶10} The domestic relations court issued the divorce decree and terminated

the marriage. The decree incorporated the magistrate’s decision, as modified by the

court’s ruling on the objections.

       {¶11} Husband appeals and raises three assignments of error.


                                          4
                     OHIO FIRST DISTRICT COURT OF APPEALS


                               II.    Law and Analysis

                                     Parenting Time

       {¶12} In his first assignment of error, Husband challenges the allocation of

parenting time. He contends that the discretion afforded to Wife in the parenting-time

order was unjust and unreasonable under R.C. 3109.051.

       {¶13} A domestic relations court “enjoys broad discretion when setting

parenting time and determining the conditions under which parenting time will take

place.” Cwik v. Cwik, 1st Dist. Hamilton No. C-090843, 2011-Ohio-463, ¶ 42. A court

abuses its discretion when it “ ‘exercis[es] its judgment, in an unwarranted way, in

regard to a matter over which it has discretionary authority.’ ” State v. Austin, 1st Dist.

Hamilton Nos. C-210140 and C-210141, 2021-Ohio-3608, ¶ 5, quoting Johnson v.

Abdullah, 166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d 463, ¶ 35. In other words,

an abuse of discretion “implies that the court’s attitude, in reaching its decision, was

unreasonable, arbitrary, or unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d

217, 219, 450 N.E.2d 1140 (1983).

       {¶14} Parenting time “ha[s] the potential to affect countless aspects of a child’s

life, including the child’s relationships with his or her parents, the child’s relationships

with extended family, the child’s social and cultural upbringing, and even, in some

unfortunate cases, the child’s physical and emotional security.” Kelm v. Kelm, 92 Ohio

St.3d 223, 224-225, 749 N.E.2d 299 (2001). When a divorce proceeding involves a

child, the domestic relations court “shall make a just and reasonable order or decree

permitting each parent who is not the residential parent to have parenting time with

the child at the time and under the conditions that the court directs.” R.C. 3109.051(A).

If possible, the decree “shall ensure the opportunity for both parents to have frequent


                                             5
                      OHIO FIRST DISTRICT COURT OF APPEALS


and continuing contact with the child” unless contact with a parent is not in the best

interest of the child. Id.

       {¶15} While a court enjoys discretion when establishing the conditions of

parenting time, it “must follow the dictates of R.C. 3109.051.” Cwik at ¶ 42. And the

court “must apply the factors and determine the parenting time plan that is in the

child’s best interest.” In re J.T., 2d Dist. Montgomery No. 26839, 2016-Ohio-602,

¶ 36, citing Braatz v. Braatz, 85 Ohio St.3d 40, 45, 706 N.E.2d 1218 (1999). When

establishing a parenting-time or visitation schedule, R.C. 3109.051(D) identifies 16

nonexhaustive factors that the domestic relations court must consider, including:

      (1) The prior interaction and interrelationships of the child with the

          child’s parent * * *;

      (2) The geographic location of the residence of each parent * * * ;

      (3) The child’s and parents’ available time;

      (4) The age of the child;

      (5) The child’s adjustment to home, school, and community;

      (6) * * * the wishes and concerns of the child * * *;

      (7) The health and safety of the child;

      (8) The amount of time that will be available for the child to spend with

          siblings;

      (9) The mental and physical health of the parties;

      (10) Each parent’s willingness to reschedule missed parenting time and

          to facilitate the other parent’s parenting time rights, and with respect

          to a person who requested companionship or visitation, the

          willingness of that person to reschedule missed visitation;


                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS


      (11) In relation to parenting time, whether either parent previously has

          been convicted of or pleaded guilty to any criminal offense involving

          any act that resulted in a child being an abused child or a neglected

          child; * * * and whether there is reason to believe that either parent

          has acted in a manner resulting in a child being an abused child or a

          neglected child;

      (12) In relation to requested companionship or visitation by a person

          other than a parent* * *

      (13) Whether the residential parent or one of the parents subject to a

          shared parenting decree has continuously and willfully denied the

          other parent’s right to parenting time in accordance with an order of

          the court;

      (14) Whether either parent has established a residence or is planning to

          establish a residence outside this state;

      (15) In relation to requested companionship or visitation by a person

          other than a parent, the wishes and concerns of the child’s parents,

          as expressed by them to the court;

      (16) Any other factor in the best interest of the child.

       {¶16} The domestic relations court “shall include in its final decree a specific

schedule of parenting time for that parent.” R.C. 3109.051(A). Yet, the court “may limit

or restrict visiting rights of a party in order to further the child’s best interest.”

Callender v. Callender, 7th Dist. Carroll No. 03-CA-790, 2004-Ohio-1382, ¶ 31.

       {¶17} The magistrate’s decision, as incorporated into the divorce decree,

ordered that “[Husband] shall have in-person visitation with their child at [Wife]’s

discretion and shall have phone contact with their child at [Wife]’s discretion.” The
                                        7
                     OHIO FIRST DISTRICT COURT OF APPEALS


magistrate found that it was in the child’s best interest that all contact between

Husband and his daughter take place in the presence of Wife. The magistrate found

that “not granting an order requiring [the child] to visit [Husband] at prison” was in

the child’s best interest. The domestic relations court ordered “that under no

circumstance must the child be forced to communicate with [Husband], especially at

a set time or unsupervised, given the nature of [Husband]’s incarceration.”

       {¶18} Husband argues that the award of parenting time at the discretion of

Wife was unjust and unreasonable. In particular, Husband maintains that Wife “can

cut off all contact with the child while the child is in her care.” In response, Wife argues

that the magistrate carefully considered the enumerated factors under R.C.

3109.051(D) when determining parenting time. Wife maintains that the magistrate’s

decision is reasonable and just, considering the detailed analysis of statutory factors.

       {¶19} After reviewing the record, we find that the domestic relations court’s

parenting-time schedule was not unwarranted or unreasonable. The magistrate

considered, in her detailed findings, the enumerated statutory factors under R.C.

3109.051(D). Those findings were supported by the evidence in the record. At the

hearing, Wife expressed concern about the negative consequences of unsupervised

contact with Husband and mandatory in-person visitation. Still more, Wife testified

that, upon her daughter’s request, she would take her daughter to visit Husband in

prison. When Husband called his daughter, Wife entrusted their daughter with the

decision to speak with Husband. Significantly, testimony established that Husband

“never called on a schedule,” and his daughter’s schedule was “fluid.” That testimony,

combined with the facts and circumstances surrounding Husband’s conviction,

supports the decision to limit the child’s unsupervised contact with Husband at the

discretion of Wife. The parenting-time schedule was reasonable considering evidence
                                          8
                    OHIO FIRST DISTRICT COURT OF APPEALS


produced at trial. Therefore, we find no abuse of discretion and overrule Husband’s

first assignment of error.

                                  Distributive Award

       {¶20} Husband’s second and third assignments of error challenge the

distributive award of Husband’s separate property to Wife. In both his second and

third assignments of error, Husband argues that the distributive award of his property

was an abuse of discretion. First, he argues that the court failed to designate the Best

Buy 401(k) Plan, the Linamar 401(k) Plan, and his inheritance of approximately

$7,500 to $8,000 in cash from his deceased grandmother as separate property.

Second, he contends that his separate property was erroneously awarded to Wife.

       {¶21} We review a domestic relations court’s property division in a divorce

proceeding for an abuse of discretion. Dunn v. Dunn, 1st Dist. Hamilton Nos. C-

010282 and C-010292, 2002-Ohio-6247, ¶ 12, citing Cherry v. Cherry, 66 Ohio St.2d

348, 421 N.E.2d 1293 (1981). R.C. 3105.171 governs the division of property in a

divorce, and a distributive award made “without following all of R.C. 3105.171’s

requirements” is an abuse of discretion. Akins v. Akins, 7th Dist. Carroll No. 12 CA

882, 2014-Ohio-4432, ¶ 57, citing Baker v. Baker, 4th Dist. Washington No. 07CA24,

2007-Ohio-7172, ¶ 31.

       {¶22} In divorce proceedings, the domestic relations court shall “determine

what constitutes marital property and what constitutes separate property.” R.C.

3105.171(B). The statute imposes a mandatory duty on the trial court to classify

property as marital or separate before it makes any property division. Girton v. Girton,

4th Dist. Athens No. 08CA30, 2009-Ohio-4458, ¶ 6, citing Childers v. Childers, 4th

Dist. Scioto No. 05CA3007, 2006-Ohio-1391, ¶ 14. The findings must be in “sufficient


                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS


detail to allow for meaningful appellate review.” Girton at ¶ 6, citing Kaechele v.

Kaechele, 35 Ohio St.3d 93, 518 N.E.2d 1197 (1988), paragraph two of the syllabus.

       {¶23} The parties’ marital property consists of real or personal property

owned by either spouse, including retirement benefits acquired during the marriage

and interest in those benefits. R.C. 3105.171(A)(3)(i)-(iv). Marital property “does not

include any separate property.” Boolchand v. Boolchand, 1st Dist. Hamilton Nos. C-

200111 and C-200120, 2020-Ohio-6951, ¶ 7. Separate property consists of, among

other things, “property acquired before the marriage and certain other property, such

as inheritances and gifts, acquired by one spouse during the marriage.” Id. at ¶ 8. A

spouse may retain separate property despite having comingled it with marital

property, because “[a]s long as it is traceable, separate property retains its identity.”

Id., citing R.C. 3105.171(A)(6)(b).

       {¶24} Husband argues that the court failed to designate the Linamar and Best

Buy retirement accounts, and approximately $7,500 to $8,000 of inheritance money,

as his separate property. The magistrate and domestic relations court appeared to

designate the two accounts as his separate property. While these findings were not a

model of clarity, the retirement accounts were sufficiently identified as Husband’s

separate property. See Girton at ¶ 6.

       {¶25} Yet, we find no mention of Husband’s inheritance money, held in Wife’s

U.S. Bank retirement account, in the decree. Failing to determine whether this money

was separate property was an error. At the hearing, Husband testified that he

deposited approximately $7,500 to $8,000 that he had inherited from his

grandmother into a savings account. Wife testified that she deposited $8,000 into a

joint checking account, before transferring $30,000 into her U.S. Bank retirement


                                           10
                    OHIO FIRST DISTRICT COURT OF APPEALS


account. The property was traceable, and the court should have determined whether

Husband’s inheritance from his grandmother was separate property.

       {¶26} Following a determination of whether property is marital or separate,

the court “shall divide the marital and separate property equitably between the

spouses.” R.C. 3105.171(B). The statute requires an equal division of marital property

unless “an equal division of marital property would be inequitable.” R.C.

3105.171(C)(1). Determining what is equitable requires a consideration of the factors

listed in R.C. 3105.171(F). Neville v. Neville, 99 Ohio St.3d 275, 2003-Ohio-3624, 791

N.E.2d 434, ¶ 5.

       {¶27} In addition to an equitable division of marital property, the court may

make a distributive award. A distributive award is “any payment or payments, in real

or personal property, that are payable in a lump sum or over time, in fixed amounts,

that are made from separate property or income, and that are not made from marital

property and do not constitute payments of spousal support.” R.C. 3105.171(A)(1).

       {¶28} Distributive awards may be made for several reasons. See R.C.

3105.171(E)(1)-(5). First, a distributive award may properly “facilitate, effectuate, or

supplement a division of marital property.” R.C. 3105.171(E)(1). Second, the domestic

relations court “may make a distributive award in lieu of a division of marital property

in order to achieve equity between the spouses” if dividing the marital property would

be “impractical or burdensome.” R.C. 3105.171(E)(2). But this type of distributive

award requires a finding of impracticability or burden. Akins, 7th Dist. Carroll No. 12

CA 882, 2014-Ohio-4432, at ¶ 57, citing Baker, 4th Dist. Washington No. 07CA24,

2007-Ohio-7172, at ¶ 31. Third, a distributive award is proper “[i]f a spouse has

engaged in financial misconduct.” R.C. 3105.171(E)(4). Fourth, a distributive award is

appropriate if “a spouse has substantially and willfully failed to disclose marital
                                       11
                    OHIO FIRST DISTRICT COURT OF APPEALS


property, separate property, or other assets.” R.C. 3105.171(E)(5). When making a

distributive award, the court is required to “make written findings of fact that support

the determination that the marital property has been equitably divided.” R.C.

3105.171(G).

       {¶29} Husband argues that the distributive award was unreasonable or

arbitrary due to the lack of evidence of financial misconduct. While the magistrate

failed to cite to R.C. 3105.171(E) in her decision, she suggested that financial

misconduct under R.C. 3105.171(E)(4) was the statutory basis for making the

distributive award. In her “conclusions of law,” the magistrate explained that a

distributive award may be based on one spouse’s “financial misconduct, including, but

not limited to, the dissipation, destruction, concealment, or fraudulent disposition of

assets.” In her analysis, the magistrate found that Wife “is entitled to a distributive

award due to [Husband]’s criminal actions that lead [sic] him to be incarcerated.” The

magistrate awarded most of the assets to Wife, including Husband’s inheritance

money and retirement accounts.

       {¶30} Several appellate districts use a two-part test for determining financial

misconduct. See Elliot-Thomas v. Lewis, 9th Dist. Summit No. 29164, 2019-Ohio-

3870, ¶ 17. Under that test, a domestic relations court must find “ ‘(1) a wrongdoing by

one spouse that interferes with the other spouse’s property rights and (2) that the

wrongdoing results in profit to the wrongdoer or stems from an intentional act meant

to defeat the other spouse’s distribution of assets.’ ” Id., quoting Bucalo v. Bucalo, 9th

Dist. Medina No. 05CA0011-M, 2005-Ohio-6319, ¶ 30.

       {¶31} Based on the reasoning in the magistrate’s decision and the domestic

relations court’s modification, the award was unreasonable and arbitrary. The

magistrate’s decision suggested that the distributive award was made under R.C.
                                        12
                    OHIO FIRST DISTRICT COURT OF APPEALS


3105.171(E)(4). But there is no evidence that Husband’s wrongdoing interfered with

Wife’s property rights, that Husband profited from his wrongdoing, or that the

misconduct was committed to defeat Wife’s property rights.

       {¶32} In response, Wife argues that a court’s authority to make a distributive

award exists beyond R.C. 3105.171(E), because R.C. 3105.171(D) states “[e]xcept as

otherwise provided in division (E) of this section or by another provision of this

section, the court shall disburse a spouse’s separate property to that spouse.” She reads

that part of the section broadly to mean that a court may make a distributive award

under R.C. 3105.171(E) or “another provision of” R.C. 3105.171.

       {¶33} But this ignores the unambiguous language of R.C. 3105.171(D). As

always, we must read the statutory text as a whole rather than “ ‘pick[ing] out one

sentence and disassociat[ing] it from the context.’ ” Jacobson v. Kaforey, 149 Ohio

St.3d 398, 2016-Ohio-8434, 75 N.E.3d 203, ¶ 9, quoting Black-Clawson Co. v. Evatt,

139 Ohio St. 100, 104, 38 N.E.2d 403 (1941). Furthermore, we must “abstain from

inserting words where words were not placed by the General Assembly.” State ex rel.

Carna v. Teays Valley Local School Dist. Bd. of Edn., 131 Ohio St.3d 478, 2012-Ohio-

1484, 967 N.E.2d 193, ¶ 18, citing State ex rel. Cassels v. Dayton City School Dist. Bd.

of Edn., 69 Ohio St.3d 217, 220, 631 N.E.2d 150 (1994), citing State v. S.R., 63 Ohio

St.3d 590, 594-595, 589 N.E.2d 1319 (1992). In the context of the statutory scheme,

R.C. 3105.171(D) unambiguously establishes a rule requiring disbursement of a

spouse’s separate property to that spouse. This rule, of course, is subject to an

exception for distributive awards issued under R.C. 3105.171(E).

       {¶34} We find nothing in the magistrate’s decision to justify a distributive

award under any part of the statute. There is no finding that a distributive award was

made to facilitate, effectuate, or supplement the division of marital property. See R.C.
                                           13
                    OHIO FIRST DISTRICT COURT OF APPEALS


3105.171(E)(1). Nor is there any determination that a division of marital property was

impractical or burdensome, therefore warranting a distributive award. See R.C.

3105.171(E)(2). And nothing suggests that Husband failed to disclose assets to Wife.

See R.C. 3105.171(E)(5).

       {¶35} Finally, the statute is clear—distributive awards “do not constitute

payments of spousal support.” R.C. 3105.171(A)(1). The magistrate’s decision

ambiguously found that Husband “would have been available to pay support and

$923.56 for [the child’s support and tuition].” But the child-support worksheet

showed Husband’s child-support obligation to be $0. Because there was a $0 child-

support obligation, the distributive award could have been construed as spousal

support, which is improper under the statute.

       {¶36} In sum, the decision suffers from multiple errors. The court failed to

identify, or designate, the money inherited by Husband as marital or separate

property. And without any evidence of financial misconduct by Husband, the

distributive award was improper under R.C. 3105.171(E)(4). The court’s desire to

provide financial support to Wife to balance Husband’s future inability to pay child

support is understandable. And a distributive award may be justified under R.C.

3105.171. But as currently written, the decision does not comport with the statutory

requirements. We sustain Husband’s second and third assignments of error and

remand the matter to the domestic relations court to determine what property is

separate, and to distribute the parties’ property consistent with this opinion.

                                 III.    Conclusion

       {¶37} The domestic relations court’s parenting-time order was a reasonable

and warranted exercise of discretion considering the circumstances surrounding

Husband’s conviction and incarceration. But the domestic relations court abused its
                                        14
                   OHIO FIRST DISTRICT COURT OF APPEALS


discretion when it issued the distributive award under R.C. 3105.171(E)(4). We

therefore affirm the domestic relations court’s parenting-time order and reverse the

distributive award. We remand the case to the domestic relations court to reconsider

the division of assets and properly determine whether a distributive award is

appropriate.




                                                                Judgment accordingly.

MYERS, P.J., and ZAYAS, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                          15